Citation Nr: 1642856	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-44 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for maxillary/frontal sinusitis.

2. Entitlement to service connection for cervical spine disability.

3. Entitlement to service connection, including on a secondary basis, for bilateral upper extremity radiculopathy.

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert Bass, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, the Board remanded this case and instructed the RO to obtain VA examinations to determine the nature and etiology of his claimed cervical spine disability, upper extremity radiculopathy, and hearing loss.  In addition, the RO was instructed to obtain a VA examination to determine the current severity of his maxillary/frontal sinusitis.  The Board notes that the requested examinations were conducted in April 2015.  The Board has reviewed the examination reports and finds that they are adequate.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a September 2015 Privacy Act Request, the Veteran requested the entire claims folder.  In a May 2016 correspondence, the VA Records Management Center provided the Veteran with the requested records.


FINDINGS OF FACT

1. The Veteran's maxillary/frontal sinusitis has been manifested by three non-incapacitating episodes per year, but not more than four, characterized by headaches, pain and purulent discharge and crusting.
2. The Veteran's cervical spine disability has been shown to be related to an injury sustained in service.

3. The Veteran's bilateral upper extremity radiculopathy has been shown to be related to his cervical spine disability.

4. The Veteran does not have right ear hearing loss for VA purposes.

5. The Veteran's in-service traumatic noise exposure is conceded; his left ear hearing loss has been shown to be related to traumatic noise exposure in service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a compensable 10 percent disability rating for maxillary/frontal sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2015).

2. The criteria for service connection for cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for bilateral upper extremity radiculopathy on a secondary basis are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4. The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in April and June 2009, prior to the initial adverse decision in this case.  Thereafter, the claims were readjudicated in a June 2015 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2015 supplemental statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The RO obtained a VA medical examination with respect to the Veteran's cervical spine disability claim that occurred in November 2009.  In a July 2014 Decision, the Board found the November 2009 VA examination inadequate due to its conclusory nature, that it did not elicit lay statements from the Veteran, and its limited scope of causation.  The Board remanded this case and instructed the RO to obtain VA examinations to determine the nature and etiology of his claimed cervical spine disability and bilateral upper extremity radiculopathy claimed as secondary to the cervical spine disability.  In addition, the Board remanded the hearing loss claim to afford the Veteran a VA examination.  The Board also remanded and instructed the RO to obtain a VA examination to determine the current severity of the Veteran's maxillary/frontal sinusitis.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

1. Maxillary/Frontal Sinusitis

The Veteran's sinusitis is rated non-compensable under Diagnostic Code 6513.  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2015).

A November 2006 VA medical record noted purulent nasal discharge, swollen nasal mucosa, and tenderness to maxillary and frontal sinuses.  The VA physician also noted a recurrent history of sinusitis.  A January 2009 VA medical record noted symptoms of headaches and sinus pain.  The physician noted nasal discharge with swollen nasal turbinate and tenderness of sinuses and no nasal passage blockage.

During a July 2011 DRO hearing, the Veteran testified that his sinusitis had worsened and that he had two to three episodes per year.  During an April 2013 Travel Board hearing, the Veteran testified that his sinusitis flared-up two to four times per year and he would see his doctors on and off due to constant blockage in his nasal passages requiring antibiotic treatment.  In addition, the Veteran testified that he was still having difficulty breathing and he did not feel like he was getting full breaths of air.  

The Veteran underwent a VA examination in April 2015.  The examiner diagnosed the Veteran with moderately severe chronic sinusitis and allergic rhinitis.  The examiner further found the Veteran's sinusitis affected the maxillary and frontal sinuses.   No current symptoms were noted during the examination.  The Veteran reported receiving antibiotic treatments for sinus pain and pressure sensation for the past two years with the most recent treatment four months prior.  The Veteran further reported non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past twelve months with two non-incapacitating episodes noted.  The Veteran did not report any incapacitating episodes or sinus surgery.  The examiner did not find greater than 50 percent obstruction of the nasal passage of both sides, permanent hypertrophy of the nasal turbinates, nasal polyps or granulomatous conditions.  In addition, the examiner did not find any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's sinusitis.  

After review of all the lay and medical evidence the Board finds that the Veteran's sinusitis warrants a 10 percent disability rating, but not higher, under DC 6513.

The Veteran has reported three to four non-incapacitating episodes of sinusitis per year, with each episode characterized by headaches, pain, purulent discharge, and crusting.  The Board notes that the Veteran is competent to report observable manifestations of his sinusitis.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Veteran can assert that his sinusitis has resulted in non-incapacitating episodes manifested by headaches, pain, and purulent discharge and crusting.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the evidence weighs in favor of finding that the Veteran's sinusitis was manifested by three non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting; thus warranting a 10 percent disability rating under DC 6513.  However, neither the medical or lay evidence of record establishes three or more incapacitating episodes or more than six non-incapacitating episodes per year, radical surgery with chronic osteomyelitis, or near constant sinusitis.  Thus, a rating higher than 10 percent is not warranted.

Accordingly, the Board finds that a rating of 10 percent, but not higher, is warranted under DC 6513.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that throughout the period on appeal the Veteran's service-connected maxillary/frontal sinusitis was adequately contemplated by the regular schedule rating criteria.  The Veteran was found to have three non-incapacitating episodes of sinusitis per year characterized by headaches, pain and purulent discharge or crusting.  The Veteran is currently rated under 38 C.F.R. § 4.97, DC 6513, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected maxillary/frontal sinusitis.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, is not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




1. Cervical Spine Disability and Bilateral Upper Extremity Radiculopathy

The Veteran asserts that his cervical spine disability is related to service.  Specifically, the Veteran asserts his cervical spine disability resulted from one, or all three, service related accidents involving a car, Humvee and helicopter.  In addition, the Veteran asserts that his bilateral upper extremity radiculopathy is secondary to his cervical spine disability.

      A. Factual Background

Initially, the Board notes the Veteran underwent several examinations during service including the following: February 1978 enlistment examination; November 1979 flight physical examination; February 1982 flight physical examination; December 1987 annual examination; January 1993 periodic examination; and a February 1995 retirement examination.  All examinations noted normal upper extremities and spine.  In addition, on all examinations the Veteran reported a head injury and denied arthritis, a painful or trick shoulder, or recurrent back pain.

The Veteran's service treatment records (STRs) also note treatment for neck and shoulder pain.  A January 1981 STR shows the Veteran was admitted to the emergency room following a motor vehicle accident (MVA).  The Veteran complained of left side lower back pain and reported a burning sensation.  He also reported some pain in his neck that had gone away.  Following the MVA he underwent a cervical spine radiological examination.  The radiological examination record states "no significant abnormalities."  Another STR noted that the cervical spine radiological films were "suboptimal."  A few days later the Veteran was discharged with a diagnosis of cervical strain.  The Veteran reported the MVA on his February 1982 flight physical examination.

A March 1983 STR notes the Veteran was involved in an aircraft accident.  The Veteran reported dizziness and a headache.  No problems were found during a physical examination.  A November 1985 STR notes complaints of neck muscle pain over the past twenty-four hours.  The Veteran stated that he pulled a neck muscle while jumping over his wife in bed.  A July 1990 record notes complaints of numbness in the left arm coinciding with pain in his left shoulder.  The Veteran related a history of neck and shoulder pain.  The Veteran further reported a negative history of recent trauma.  The physician noted the Veteran tested positive for a pinched nerve.  A few weeks later the Veteran complained of numbness beginning in his left thumb, running up to his elbow and working its way up to his shoulder.  He reported no prior history of trauma and had no idea if he had injured himself.  He further stated that he had not done any strenuous activities prior to the onset of his symptoms.  In August 1991, the Veteran complained of numbness and tingling in his left arm and hand.  The symptoms reportedly began three weeks prior.  

A June 1992 STR notes the Veteran was involved in a MVA in which he hit his knee against a non-movable object.  A July 1994 STR notes complaints of left shoulder pain.  A November 1994 STR notes complaints of pain to the left side of the neck and shoulder.  The Veteran was diagnosed with mild scoliosis and prescribed Motrin.  

Post-service treatment records include a February 2002 record in which the Veteran complained of pain in his shoulder and at the base of his neck.  The Veteran further reported numbness and tingling and stated it felt like his hand was going to sleep.  An August 2004 STR notes complaints of bilateral hand numbness.  A July 2007 VA medical record shows the Veteran complained of neck pain with numbness radiating down his left shoulder.  An MRI shows mild degenerative changes at C5-C7 and incipient cervical ribs.

A March 2008 MRI found multilevel degenerative changes including: broad-based disk bulge with superimposed right paracentral disk protrusion contacting and deforming the spinal cord at C3-C4 with moderate canal stenosis; central disk protrusion with mild to moderate canal stenosis and bilateral neural foramina narrowing at C4-C5; broad-based disk bulge with left paracentral component effacing the left lateral recess resulting in mild left neural foramina narrowing and mild canal stenosis at C5-C6; and right paracentral disk protrusion resulting in mild canal stenosis and mild lateral recess narrowing with mild right neural foramina narrowing at C6-C7.  The MRI also revealed paresthesia of both arms.

A May 2008 private medical record notes that in February 2008 the Veteran reported developing numbness and tingling in both hands for no apparent reason.  The Veteran also reported developing neck pain with some radiation and discomfort.  The physician noted the Veteran's upper extremities did not disclose any focal motor weakness, but reflex asymmetry was noted primarily in the triceps on the right and biceps on the left.  The Veteran tested positive for Hoffman bilaterally and underwent a cervical decompressive laminectomy at C3-C6 to stop the progress of nerve damage caused by his pinched nerve.  An August 2008 post-surgery medical record noted a diagnosis of cervical spondylosis with myelopathy and the physician reported numbness and clumsiness had been removed.

A March 2009 VA nursing initial evaluation shows the Veteran reported complaints of neck pain and numbness in his hands.  An April 2009 VA MRI examination of the cervical spine shows a diagnosis of multilevel degenerative disk disease with postoperative changes, some spondylitic encroachment into the neural foramina, and mild central canal stenosis at C6-C7.  The examination record also notes the Veteran denied a history of injury or overuse.

The Veteran underwent a VA examination in November 2009.  The examiner noted that the Veteran strained his neck during active duty in 1981 due to a MVA and that he had a dorsal spinous processes removed at C3-C6.  The Veteran reported pain with radiation of numbness and tingling from his neck to his hands three times per week, with each episode lasting thirty-five minutes.  The Veteran also noted increased pain four times a day due to flexion of the head, with episodes lasting twenty-five to forty-five minutes.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) of the cervical spine and opined that it was "less likely than not the current neck findings are related to MVA in military service."  The rationale was that there was no evidence of any significant effect resulting from the strain the Veteran suffered in the MVA.  In addition, the examiner based his opinion on STRs showing a full recovery with physical therapy and no mention of any cervical problems on the Veteran's periodic or retirement examinations.

During a July 2011 DRO hearing, the Veteran testified that he injured his cervical spine in service during a helicopter hard landing.  In addition, the Veteran testified that at first he did notice any problems with his cervical spine, but had gone to a doctor repeatedly for this condition since the accident.  He further testified that he was put on light duty during service as a result of this injury.  He stated he was prescribed Motrin, Flexeril, and Tylenol with Codeine during service.  The Veteran also stated that he had an X-ray done in service that showed scoliosis.  In addition, the Veteran stated that his cervical spine disability worsened after service, became chronic, and that he had surgery in 2008 to repair nerve damage caused by a pinched nerve in his cervical spine.  The Veteran and his spouse also testified that the surgeon who performed his cervical spine surgery stated the disability had been a long term condition.  Lastly, the Veteran testified that his radiculopathy was related to his cervical spine disability due to nerve damage.  

During an April 2013 Travel Board hearing, the Veteran testified that he was involved in a MVA during service and that his medical records noted a cervical spine injury.  In addition, the Veteran testified that he was involved in a helicopter hard landing crash in the 1980s, a Humvee accident in the 1990's during service, and that X-rays found scoliosis.  The Veteran further testified that he complained of back pain during service and was treated with Motrin.  The Veteran's spouse testified that a neurosurgeon related the Veteran's cervical spine disability from an old injury but could not opine as to which incident caused the injury.  In addition, the Veteran and his spouse stated there were no other injuries to relate his cervical spine disability to beyond the in-service accidents.  Lastly, the Veteran testified that his radiculopathy was secondary to his cervical spine disability.  

The Veteran underwent a VA examination in April 2015.  The examiner diagnosed the Veteran with cervical strain and degenerative arthritis of the spine.  In addition, the examiner found symptoms of bilateral radiculopathy manifested by mild paresthesia and/or dysesthesias.  The Veteran reported a history related to his neck pain including a MVA in 1981 and a helicopter hard landing in 1983.  The VA examination also noted a MVA involving a Humvee in 1993.  He further reported multiple physical issues resulting from those incidents including those resulting in his hospitalization in 1981.  The examiner opined that it was "less likely as not that his [service] related incidents caused C-spine disability."  In making this determination, the examiner found that all of the in-service events would not contribute to the Veteran's cervical spine disability because the incidents did not prompt the Veteran to seek medical attention for such condition.  The examiner did not provide a medical opinion as to bilateral upper extremity radiculopathy and stated there was "no clinical evidence" of such a condition.

      B. Legal Analysis

In consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a cervical spine disability.  The Board also concludes that the Veteran is entitled to service connection for upper extremity radiculopathy on a secondary basis.

The Board will first address the Veteran's service connection claim for a cervical spine disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a cervical spine disability, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a March 2008 MRI diagnosed the Veteran with multilevel degenerative changes, and an April 2009 VA medical record diagnosed the Veteran with multilevel DDD.  Thus, the Veteran clearly has a diagnosis and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Here, the Veteran contends that his cervical spine disability is related to a 1981 MVA in which he injured his cervical spine.  Alternatively, the Veteran asserts that his cervical spine disability is related to a combination of traumatic injuries sustained during the 1981 MVA, 1983 helicopter hard landing, and the 1992 Humvee MVA.  

The Board finds that the Veteran's statements in this case are credible and sufficient to establish an in-service event or injury and continuity of symptoms since service.  First, the Veteran's STRs corroborate each traumatic event claimed by the Veteran during service.  Second, the Veteran's STRs and post-service medical records establish a continuity of symptomology from service to the present; including symptoms of pain, numbness and tingling sensations.  The Board also notes that such symptoms are subjective and the kind of conditions to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of neck pain, upper extremity numbness and tingling sensations during service and since service.

The Veteran's lay statements are further corroborated by his extensive medical record noting the same symptoms.  Most importantly, a July 1990 STR found that the Veteran tested positive for a pinched nerve; the same diagnosis that was confirmed by a March 2008 MRI study and resulted in the Veteran's May 2008 cervical decompressive laminectomies at C3-C6.  Accordingly, the Board finds the Veteran's STRs noting lay statements as to symptomology, the July 1990 STR noting a positive test for a pinched nerve, and March and May 2008 medical records corroborating the July 1990 diagnosis, demonstrate the Veteran's cervical spine disability manifested during service.

The Board notes the November 2009 VA examiner opinion that the Veteran DDD was "less likely than not...related to MVA in military service."  However, as the Board wrote in the July 2014 Remand, this opinion was conclusory, and thus inadequate to decide the issue on appeal.  The Board similarly finds the April 2015 VA examination inadequate.  The April 2015 VA examiner opined that it was "less likely as not that his [service] related incidents caused C-spine disability."  The examiner based this opinion on a lack of STRs evidencing the Veteran sought out medical attention for his cervical spine disability.  The examiner also found that "all of the in-service events would not contribute to the Veteran's cervical spine disability."  Curiously, the examiner did not address either the continuity of symptomatology during service to the present, or the July 1990 diagnosis of a pinched nerve.  Moreover, despite rejecting the in-service events as the cause of the Veteran's current cervical spine disability, the examiner did not offer an opinion or findings as to etiology.  As such, the Board finds the April 2015 VA examination report inadequate as it failed to address the Veteran's relevant medical history.  Thus, the Board finds the examination report of little probative value.

Accordingly, after a review of the entire record, the Board finds the weight of the evidence supports granting service connection for cervical spine disability.  

The Board will now address the Veteran's service connection claim for bilateral radiculopathy on a secondary basis.

Beginning in July 1990, the Veteran began reporting complaints of numbness and pain in his left arm and shoulder coinciding with his neck pain.  Based upon these symptoms, a July 1990 physician noted the Veteran tested positive for a pinched nerve.  The Veteran further reported these symptoms during service in August 1991, and in July and November 1994.  Following service, the Veteran reported the same symptoms in February 2002, August 2004 and July 2007, prior to a diagnosis of cervical spine DDD with paresthesia of both arms.  The Veteran underwent a May 2008 cervical decompressive laminectomy in order to stop the progress of nerve damage caused by his pinched nerve.  A March 2009 VA medical record notes continued complaints of neck pain and numbness in his hands.  In addition, during a November 2009 VA examination the Veteran reported radiation of numbness and tingling from his neck to his hands three times per week.  Lastly, the April 2015 examiner found the Veteran had symptoms of bilateral radiculopathy manifested by mild paresthesia and/or dysesthesias.

The Board notes that the July 2014 Remand instructed the VA examiner to identify by diagnosis any upper extremity radiculopathy present.  Thereafter, the examiner was instructed to opine as to etiology of any diagnosed upper extremity radiculopathy.  While the examiner found bilateral radiculopathy manifested by mild paresthesia and/or dysesthesias, the examiner did not provide an opinion as to etiology.  Instead, despite identifying a diagnosis the examiner later stated an opinion could not be provided because there was "no clinical evidence of bilateral cervical radiculopathy at this time."  Accordingly, the Board finds the April 2015 VA examination contradictory and of little probative value regarding this claim.

However, based on the medical evidence and lay statements noted above (most notably the July 1990 STR noting a pinched nerve), continuous complaints of pain, numbness and tingling in his upper extremities, and the May 2008 cervical spine surgery to decompress the nerve root causing nerve damage, the Board finds that the record provides sufficient evidence of bilateral paresthesia caused by the Veteran's cervical spine disability.  Therefore, the medical evidence clearly establishes the Veteran has bilateral upper extremity radiculopathy that is secondary to his cervical spine disability; thus, service connection on a secondary basis is warranted.

In sum, service connection for a cervical spine disability on the basis that it became manifest in service and persisted, is warranted.  In addition, service connection for bilateral radiculopathy on a secondary basis is warranted.  The claims are granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of traumatic noise exposure while servicing as an observation/scout helicopter repairer during his seventeen year career in the Army.  
      A. Factual Background

The Veteran's STR's include several examinations during service including the following: February 1978 enlistment examination; February 1982 flight physical examination; December 1987 annual examination; and a January 1993 periodic examination.  The Veteran denied hearing loss on all examinations noted above.  On the February 1995 retirement examination the Veteran reported being unsure about whether he had hearing loss.

The Veteran's STRs also include numerous audiometric testing examinations during service, including the following: February 1978; November 1979; February 1982; September 1982; August 1983; January 1984; December 1987; August 1989; July 1990; January 1993; October 1994; and February 1995.  The Board notes that all in-service audiometric testing showed bilateral hearing within normal limits.  For example, the February 1978 enlistment examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
0
10
LEFT
15
20
10
5
10

A December 1987 annual examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
15
LEFT
15
20
10
5
5

The February 1995 retirement examination noted the following audiometric testing results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
10
LEFT
10
15
5
0
5

The Veteran also underwent numerous post-service audiometric testing examinations.  These include examinations conducted in February 2004, August 2004, September 2005, August 2006, August 2007, May 2008, August 2009, September 2010, January 2012, July 2012, and February 2013.

The February 2004 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
20
LEFT
0
5
0
-5
35

The August 2007 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
20
LEFT
10
25
10
10
50

The September 2010 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
15
15
0
20
55

Lastly, the February 2013 hearing examination noted the following audiometric testing results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
25
LEFT
0
10
5
15
50

The Veteran underwent a VA examination in April 2015.  The Veteran related hearing loss to service where he served as a helicopter mechanic.  The Veteran attributed his bilateral hearing loss to traumatic noise exposure in service including noise from aircraft, engines, explosions, generators and gunfire.  The Veteran also reported occupational noise exposure due to working in construction for ten years.  In addition, the Veteran reported recreational noise exposure including noise from hunting, target shooting, chain saws, power tools and lawn equipment.  Hearing protection was reported during service and post-service occupation, but not during recreational noise exposure.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
15
15
25
55

The speech discrimination scores were 96 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The rationale was that there was no significant permanent threshold shifts in the Veteran's hearing during service.  The examiner further cited hearing examinations during service that indicated hearing within normal limits bilaterally.

      B. Legal Analysis

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board notes the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board finds that the Veteran does not currently have hearing loss in the right ear meeting the threshold requirements under 38 C.F.R. § 3.385.  The Veteran has undergone numerous audiometric testing between February 1978 and April 2015.  The highest decibel recorded for any frequency between 500 to 4,000 Hz for the right ear is 25 decibels.  Additionally, the April 2015 VA examination shows a speech recognition score of 96 percent.  Accordingly, pursuant to 38 C.F.R. § 3.385 the Veteran does not meet the criteria for a hearing loss disability for his right ear.  As a result, the first element in Shedden is not satisfied and the claim relating to the right ear must be denied.  Shedden 381 F.3d at 1167.

However, the Veteran does meet the threshold criteria under 38 C.F.R. § 3.385 for left ear hearing loss.  Accordingly, the first element in Shedden is satisfied with regard to the claim for the left ear.  The remaining question is whether the Veteran's hearing loss is related to service.

After a review of all the evidence, the Board finds that service connection for left ear hearing loss is warranted.  While the April 2015 VA examiner found that it was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service," the examiner's opinion is based solely upon a fatal premise; namely the absence of in-service evidence of hearing loss.  As noted above, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford, 3 Vet. App. 87.  The Board further notes that the Veteran reported being unsure whether he had hearing loss on his retirement examination.  

More importantly, the Board notes the Veteran is service-connected for tinnitus based upon conceded in-service acoustic trauma.  This is based on the Veteran's military occupational specialty (MOS) as an observation/scout helicopter repairer.  The Director of the VA Compensation and Pension Service has developed a Duty MOS Noise Exposure Listing that estimates the expected hazardous noise exposure for a given MOS.  See VA Fast Letter 10-35 (September 2, 2010).  According to the listing, the MOS has a high probability of in-service exposure to hazardous noise.  Therefore, the Veteran's in-service noise exposure is conceded.  

The Veteran also testified during a DRO hearing that he was constantly surrounded by noise trauma during service while working on and repairing helicopters, and on occasion he did so without hearing protection.  During a Travel Board hearing, the Veteran testified that he began noticing hearing loss while in service, and that his symptoms had continued since service.  The Board notes that exposure to traumatic noise exposure and symptoms of hearing loss are subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced hearing loss since service.  Thus, resolving reasonable doubt in the Veteran's favor the Board finds the Veteran's lay statements are sufficient to satisfy the remaining Shedden elements regarding the onset of his hearing loss and symptomology since service to the present. 

In sum, after a review of all the evidence, the Board finds that service connection for right ear hearing loss is not warranted, and that claim is denied.  The Board further finds that service connection for left hearing loss is warranted, and that claim is granted. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating of 10 percent, but not more, for maxillary/ frontal sinusitis is granted.

Entitlement to service connection for cervical spine disability is granted.

Entitlement to service connection for bilateral upper extremity radiculopathy on a secondary basis is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.





______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


